Cockrill, C. J.  1.appeals: From what decrees allowed. The right of appeal is limited in general to final, judgments and does not extend to interlocutory orders. Batesville & Brinkley Ry., ex parte, 39 Ark., 82. The object of the limitation is to present the whole cause here for determination in a single appeal, and thus prevent the unnecessary expense and delay of repeated appeals. A judgment in equity is understood ordinarily to be interlocutory when inquiry as to matter of law or fact is directed preparatory to a final adjudication of the rights of the parties. Russell v. Beebe, 19 How., 283. But “where the decree decides the rights to the property in contest and directs it to be delivered up, directs it to be sold, and the complainant is entitled to have it carried into immediate execution, the decree must be regarded as final to that extent, although it may be necessary for a further decree to adjust the account between the parties.” Forgay v. Conrad, 6 How., 206; Thompson v. Dear, 7 Wall., 342. The appeal is allowed in such cases to prevent irreparable injury pending the suit. It is allowed also where a distinct and severable branch of the cause is finally determined, although the suit is not ended. State v. Shall, 23 Ark., 601; Dunn v. Nichol, 25 ib., 129. But the unnecessary splitting of causes by courts of chancery creates confusion and difficulty in practice and is condemned. Tucker v. Yell, 25 Ark., 431; Hicks v. Hogan, 36 ib., 298; Drake v. Thyng, 37 ib., 228; Forgay v. Conrad, 6 How., sup. In this case while the decree takes the form of a final order in adjudicating the parties’ proportionate interests in the land, it is apparent that the court has not fully adjudicated that branch of the cause. The relative interests of the parties in the land has been ascertained and determined, but the cause is retained with a reference to a Master who is directed to report at a subsequent term, and the court is yet to determine, upon the coming in of the report, what amounts shall be charged as liens upon the several interests, and whether there shall be a sale of some of the interests to satisfy the same. The decree does not direct its execution, but looks to further judicial action before that event. The plaintiffs can suffer no injury by awaiting the termination of the litigation.  2. Same: Same: Interlocutory orders. The first subdivision of section 1265 Mansfield’s Digest does not undertake to grant the right of appeal from an interlocutory order, but provides only what the law was without it, that such an order can be reviewed on appeal from the final judgment. The appeal is premature. Cases supra; Cohen v. Weiss, 44 Ark., 344; Ry. v. Simmons, 123 U. S., 52; Gray v. Palmer, 9 Cal., 632. Appeal dismissed.